Exhibit 10.15(b)

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment No. 1”) dated as of
November 2, 2016 among FTS HOLDING CORPORATION (f/k/a FinTech Merger Sub, Inc.),
a Delaware corporation (“Borrower”), CARDCONNECT CORP. (f/k/a FinTech
Acquisition Corp.), a Delaware corporation (“Holdings”), the Subsidiary
Guarantors party hereto, the LENDERS (as defined below) party hereto and BMO
HARRIS BANK N.A., as Administrative Agent (the “Administrative Agent”).

 

WHEREAS, Holdings, Borrower, the Subsidiary Guarantors party thereto, the
financial institutions from time to time party thereto as lenders (the
“Lenders”) and the Administrative Agent are parties to that certain Credit
Agreement dated as of July 29, 2016 (as in effect immediately prior to the
effectiveness of this Amendment No. 1, the “Existing Credit Agreement”, and as
amended by this Amendment No. 1 and as may be further amended, supplemented or
otherwise modified and in effect from time to time, the “Amended Credit
Agreement”).

 

WHEREAS, Holdings and the Borrower each request that the Required Lenders and
the Administrative Agent amend the Existing Credit Agreement to permit a
one-time repurchase of certain outstanding warrants relating to the Equity
Interests of Holdings.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

Section 1. Definitions. Except as otherwise defined in this Amendment No. 1,
terms defined in the Amended Credit Agreement are used herein as defined
therein.

 

Section 2. Amendments to the Existing Credit Agreement. From and after the
Amendment No. 1 Effective Date, the Existing Credit Agreement shall be amended
as follows:

 

2.01. References Generally. References in the Existing Credit Agreement
(including references to the Existing Credit Agreement as amended hereby) to
“this Agreement” (and indirect references such as “hereunder”, “hereby”,
“herein” and “hereof”) and each reference to the Existing Credit Agreement in
the other Loan Documents (and indirect references such as “thereunder”,
“thereby”, “therein” and “thereof”) shall be deemed to be references to the
Existing Credit Agreement as amended hereby.

 

2.02. Amendments.

 

(a) Section 1.01 of the Credit Agreement is amended by inserting the following
definition in appropriate alphabetical order:

 

“Amendment No. 1 Effective Date” means November 2, 2016.

 

(b) Section 7.06(f) of the Credit Agreement is amended by amending and restating
such subsection to read as follows:

 

(f) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, Holdings may make a one-time purchase of warrants of its
Equity Interests in an amount not to exceed $2,500,000, no later than 45 days
after the Amendment No. 1 Effective Date.

 





 

 

Section 3. Representations and Warranties of the Borrowers and Holdings. The
Loan Parties represent and warrant to the Administrative Agent and the Lenders
that as of the Amendment No. 1 Effective Date:

 

3.01. each of the representations and warranties set forth in Article V of the
Amended Credit Agreement and in the other Loan Documents are true and correct in
all (or in all material respects for such representations and warranties that
are not by their terms already qualified as to materiality) as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all respects (or in all material respects for such representations
and warranties that are not by their terms already qualified as to materiality)
as of such earlier date, and except that for purposes of this Section 3.01, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 of the Amended Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b) of Section 6.01 of the
Amended Credit Agreement; and

 

3.02. both immediately before and after giving effect to this Amendment No. 1
and the transactions contemplated hereby, no Default or Event of Default shall
have occurred and be continuing, or would result therefrom.

 

Section 4. Conditions Precedent. The amendments to the Existing Credit Agreement
set forth in Section 2 above shall become effective as of the date (the
“Amendment No. 1 Effective Date”), upon which each of the following conditions
precedent shall be satisfied or waived by the Administrative Agent:

 

4.01. Execution. The Administrative Agent shall have received counterparts of
this Amendment No. 1 executed by Holdings, the Borrowers and the Required
Lenders.

 

4.02. Amendment to Second Lien Credit Agreement. The Administrative Agent shall
have received an executed copy of Amendment No. 1 to the Second Lien Credit
Agreement dated as of the Amendment No. 1 Effective Date, in form and substance
satisfactory to the Administrative Agent.

 

4.03. Approval of Holdings Preferred Equity. The Administrative Agent shall have
received written evidence, in form and substance satisfactory to the
Administrative Agent, that the holders of the Holdings Preferred Equity have
approved the transactions contemplated by this Amendment No. 1 pursuant to the
terms of the Holdings Preferred Equity Documents.

 

4.04. Costs and Expenses. Borrower shall have paid all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent to the extent
invoiced in connection with this Amendment No. 1 payable pursuant to Section
10.04 of the Amended Credit Agreement.

 

Section 5. Reference to and Effect Upon the Existing Credit Agreement.

 

5.01. Except as specifically amended or waived above, the Existing Credit
Agreement and the other Loan Documents shall remain unchanged and in full force
and effect and are hereby ratified and confirmed.

 

5.02. The execution, delivery and effectiveness of this Amendment No. 1 shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent or any Lender under the Existing Credit Agreement or any Loan Document,
nor constitute a waiver of any provision of the Existing Credit Agreement or any
Loan Document, except as specifically set forth herein.

 

-2-

 

 

Section 6. Reaffirmation. Each Loan Party (a) agrees that the transactions
contemplated by this Amendment No. 1 shall not limit or diminish the obligations
of the Borrower or any other Grantor (as defined in the Security Agreement)
under, or release such Person from any obligations under, the Credit Agreement
or any other Loan Document to which it is a party, (b) confirms and reaffirms
its obligations and the obligations of the other Loan Parties under the Existing
Credit Agreement and each other Loan Document to which it is a party and (c)
agrees that the Existing Credit Agreement and each other Loan Document to which
it or any other Loan Party is a party remain in full force and effect and are
hereby ratified and confirmed.

 

Section 7. Miscellaneous. Except as herein provided, the Existing Credit
Agreement shall remain unchanged and in full force and effect. This Amendment
No. 1 is a Loan Document for all purposes of the Amended Credit Agreement. This
Amendment No. 1 may be executed in any number of counterparts, and by different
parties hereto on separate counterpart signature pages, and all such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of a counterpart signature page by facsimile transmission
or by e-mail transmission of an Adobe portable document format file (also known
as a “PDF” file) shall be effective as delivery of a manually executed
counterpart signature page. Section headings used in this Amendment No. 1 are
for reference only and shall not affect the construction of this Amendment No.
1.

 

Section 8. Governing Law. This Amendment No. 1, and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the laws of
the State of New York without regard to the conflict of law principles thereof.

 

[signature pages follow]

 

-3-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered as of the day and year first above written.

 



  BORROWER:       FTS HOLDING CORPORATION         By: /s/ Jeffrey Shanahan  
Name: Jeffrey Shanahan   Title: Chief Executive Officer         HOLDINGS:      
CARDCONNECT CORP.         By: /s/ Jeffrey Shanahan   Name: Jeffrey Shanahan  
Title: Chief Executive Officer         SUBSIDIARY GUARANTORS:       CARDCONNECT,
LLC         By: /s/ Charles Bernicker   Name: Charles Bernicker   Title: Chief
Financial Officer         PRINCETON PAYMENT SOLUTIONS, LLC       By: /s/ Robert
Nathan   Name: Robert Nathan   Title: Executive Vice President – Integrated
Sales      

 





 

 

  ADMINISTRATIVE AGENT:       BMO HARRIS BANK N.A., as Administrative Agent    
    By: /s/ Jillian Matlock   Name: Jillian Matlock   Title: Vice President    
    LENDERS:       BMO HARRIS BANK N.A., as a Lender, an L/C Issuer and Swing
Line Lender         By: /s/ Jillian Matlock   Name: Jillian Matlock   Title:
Vice President         Bank of America, N.A., as a Lender         By: /s/ Katie
Hammond   Name: Katie Hammond   Title: Vice President         COMERICA BANK, as
a Lender         By: /s/ Dan Roesner   Name: Dan Roesner   Title: Vice President
        CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender         By: /s/ Anthony
J. Timpanaro   Name: Anthony J. Timpanaro   Title: Senior Vice President        
FRANKLIN SYNERGY BANK, as a Lender         By: /s/ Lisa Fletcher   Name: Lisa
Fletcher   Title: Senior Vice President

 

 

 



 

 